
	

113 HR 1649 IH: Offshore Oil and Gas Worker Whistleblower Protection Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1649
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. George Miller of
			 California (for himself, Mr.
			 Markey, Mr. Courtney, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide whistleblower protections to certain workers
		  in the offshore oil and gas industry.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Oil and Gas Worker
			 Whistleblower Protection Act of 2013.
		2.Whistleblower
			 protections; employee protection from other retaliation
			(a)Prohibition
			 Against Retaliation
				(1)In
			 generalNo employer may discharge or otherwise discriminate
			 against a covered employee because the covered employee, whether at the covered
			 employee’s initiative or in the ordinary course of the covered employee’s
			 duties—
					(A)provided, caused
			 to be provided, or is about to provide or cause to be provided to the employer
			 or to a Federal or State Government official, information relating to any
			 violation of, or any act or omission the covered employee reasonably believes
			 to be a violation of, any provision of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1301 et seq.), or any order, rule, regulation, standard, or
			 prohibition under that Act, or exercised any rights provided to employees under
			 that Act;
					(B)testified or is
			 about to testify in a proceeding concerning such violation;
					(C)assisted or
			 participated or is about to assist or participate in such a proceeding;
					(D)testified or is
			 about to testify before Congress on any matter covered by such Act;
					(E)objected to, or refused to participate in
			 any activity, policy, practice, or assigned task that the covered employee
			 reasonably believed to be in violation of any provision of such Act, or any
			 order, rule, regulation, standard, or ban under such Act;
					(F)reported to the employer or a State or
			 Federal Government official any of the following related to the employer’s
			 activities described in section 3(1): an illness, injury, unsafe condition, or
			 information regarding the adequacy of any oil spill response plan required by
			 law; or
					(G)refused to perform
			 the covered employee’s duties, or exercised stop work authority, related to the
			 employer’s activities described in section 3(1) if the covered employee had a
			 good faith belief that performing such duties could result in injury to or
			 impairment of the health of the covered employee or other employees, or cause
			 an oil spill to the environment.
					(2)Good faith
			 beliefFor purposes of paragraph (1)(E), the circumstances
			 causing the covered employee’s good faith belief that performing such duties
			 would pose a health and safety hazard shall be of such a nature that a
			 reasonable person under circumstances confronting the covered employee would
			 conclude there is such a hazard.
				(b)Process
				(1)In
			 generalA covered employee who believes that he or she has been
			 discharged or otherwise discriminated against (hereafter referred to as the
			 complainant) by any employer in violation of subsection (a)(1)
			 may, not later than 180 days after the date on which such alleged violation
			 occurs or the date on which the covered employee knows or should reasonably
			 have known that such alleged violation occurred, file (or have any person file
			 on his or her behalf) a complaint with the Secretary of Labor (referred to in
			 this section as the Secretary) alleging such discharge or
			 discrimination and identifying employer or employers responsible for such act.
			 Upon receipt of such a complaint, the Secretary shall notify, in writing, the
			 employer or employers named in the complaint of the filing of the complaint, of
			 the allegations contained in the complaint, of the substance of evidence
			 supporting the complaint, and of the opportunities that will be afforded to
			 such person under paragraph (2).
				(2)Investigation
					(A)In
			 generalNot later than 90 days after the date of receipt of a
			 complaint filed under paragraph (1) the Secretary shall initiate an
			 investigation and determine whether there is reasonable cause to believe that
			 the complaint has merit and notify, in writing, the complainant and the
			 employer or employers alleged to have committed a violation of subsection
			 (a)(1) of the Secretary’s findings. The Secretary shall, during such
			 investigation afford the complainant and the employer or employers named in the
			 complaint an opportunity to submit to the Secretary a written response to the
			 complaint and an opportunity to meet with a representative of the Secretary to
			 present statements from witnesses. The complainant shall be provided with an
			 opportunity to review the information and evidence provided by employer or
			 employers to the Secretary, and to review any response or rebuttal by such the
			 complaint, as part of such investigation.
					(B)Reasonable cause
			 found; preliminary orderIf the Secretary concludes that there is
			 reasonable cause to believe that a violation of subsection (a)(1) has occurred,
			 the Secretary shall accompany the Secretary’s findings with a preliminary order
			 providing the relief prescribed by paragraph (3)(B). Not later than 30 days
			 after the date of notification of findings under this paragraph, the employer
			 or employers alleged to have committed the violation or the complainant may
			 file objections to the findings or preliminary order, or both, and request a
			 hearing on the record before an administrative law judge of the Department of
			 Labor. The filing of such objections shall not operate to stay any
			 reinstatement remedy contained in the preliminary order. Any such hearing shall
			 be conducted expeditiously. If a hearing is not requested in such 30-day
			 period, the preliminary order shall be deemed a final order that is not subject
			 to judicial review. The Secretary of Labor is authorized to enforce preliminary
			 reinstatement orders in the United States district court for the district in
			 which the violation was found to occur, or in the United States district court
			 for the District of Columbia.
					(C)Dismissal of
			 complaint
						(i)Standard for
			 complainantThe Secretary shall dismiss a complaint filed under
			 this subsection and shall not conduct an investigation otherwise required under
			 subparagraph (A) unless the complainant makes a prima facie showing that any
			 behavior described in subparagraphs (A) through (G) of subsection (a)(1) was a
			 contributing factor in the adverse action alleged in the complaint.
						(ii)Standard for
			 employerNotwithstanding a finding by the Secretary that the
			 complainant has made the showing required under clause (i), no investigation
			 otherwise required under subparagraph (A) shall be conducted if the employer
			 demonstrates, by clear and convincing evidence, that the employer would have
			 taken the same adverse action in the absence of that behavior.
						(iii)Violation
			 standardThe Secretary may determine that a violation of
			 subsection (a)(1) has occurred only if the complainant demonstrates that any
			 behavior described in subparagraphs (A) through (G) of such subsection was a
			 contributing factor in the adverse action alleged in the complaint.
						(iv)Relief
			 standardRelief may not be ordered under subparagraph (A) if the
			 employer demonstrates by clear and convincing evidence that the employer would
			 have taken the same adverse action in the absence of that behavior.
						(3)Orders
					(A)In
			 generalNot later than 90 days after the receipt of a request for
			 a hearing under subsection (b)(2)(B), the administrative law judge shall issue
			 findings of fact and order the relief provided under this paragraph or deny the
			 complaint. At any time before issuance of an order, a proceeding under this
			 subsection may be terminated on the basis of a settlement agreement entered
			 into by the Secretary, the complainant, and the person alleged to have
			 committed the violation. Such a settlement may not be agreed by such parties if
			 it contains conditions which conflict with rights protected under this Act, are
			 contrary to public policy, or include a restriction on a complainant’s right to
			 future employment with employers other than the specific employers named in the
			 complaint.
					(B)Content of
			 orderIf, in response to a complaint filed under paragraph (1),
			 the administrative law judge determines that a violation of subsection (a)(1)
			 has occurred, the administrative law judge shall order the employer or
			 employers who committed such violation to—
						(i)take
			 affirmative action to abate the violation;
						(ii)reinstate the
			 complainant to his or her former position together with compensation (including
			 back pay and prejudgment interest) and restore the terms, conditions, and
			 privileges associated with his or her employment;
						(iii)expunge of all warnings, reprimands, or
			 derogatory references that have been placed in paper or electronic records or
			 databases of any type relating to the actions by the complainant that gave rise
			 to the unfavorable personnel action, and, at the complainant’s direction,
			 transmit a copy of the decision on the complaint to any person whom the
			 complainant reasonably believes may have received such unfavorable information;
			 and
						(iv)provide
			 compensatory and consequential damages, and, as appropriate, exemplary damages
			 to the complainant.
						(C)Attorney
			 feesIf such an order is issued under this paragraph, the
			 Secretary, at the request of the complainant, shall assess against the employer
			 or employers a sum equal to the aggregate amount of all costs and expenses
			 (including attorneys’ and expert witness fees) reasonably incurred by the
			 complainant for, or in connection with, the bringing of the complaint upon
			 which the order was issued at the conclusion of any stage of the
			 proceeding.
					(D)Bad faith
			 claimIf the Secretary finds that a complaint under paragraph (1)
			 is frivolous or has been brought in bad faith, the Secretary may award to the
			 prevailing employer reasonable attorneys’ fees, not exceeding $1,000, to be
			 paid by the complainant.
					(E)Administrative
			 appealNot later than 30 days after the receipt of findings of
			 fact or an order under subparagraph (B), the employer or employers alleged to
			 have committed the violation or the complainant may file, with objections, an
			 administrative appeal with the Secretary, who may designate such appeal to a
			 review board. In reviewing a decision and order of the administrative law
			 judge, the Secretary shall affirm the decision and order if it is determined
			 that the factual findings set forth therein are supported by substantial
			 evidence and the decision and order are made in accordance with applicable law.
			 The Secretary shall issue a final decision and order affirming, or reversing,
			 in whole or in part, the decision under review within 90 days after receipt of
			 the administrative appeal under this subparagraph. If it is determined that a
			 violation of subsection (a)(1) has occurred, the Secretary shall order relief
			 provided under subparagraphs (B) and (C). Such decision shall constitute a
			 final agency action with respect to the matter appealed.
					(4)Action in
			 court
					(A)In
			 generalIf the Secretary has not issued a final decision within
			 330 days after the filing of the complaint, the complainant may bring an action
			 at law or equity for de novo review in the appropriate district court of the
			 United States, which action shall, at the request of either party to such
			 action, be tried by the court with a jury. The proceedings shall be governed by
			 the same legal burdens of proof specified in paragraph (2)(C).
					(B)ReliefThe
			 court may award all appropriate relief including injunctive relief,
			 compensatory and consequential damages, including—
						(i)reinstatement with
			 the same seniority status that the covered employee would have had, but for the
			 discharge or discrimination;
						(ii)the
			 amount of back pay sufficient to make the covered employee whole, with
			 prejudgment interest;
						(iii)expungement of
			 all warnings, reprimands, or derogatory references that have been placed in
			 paper or electronic records or databases of any type relating to the actions by
			 the complainant that gave rise to the unfavorable personnel action, and, at the
			 complainant’s direction, transmission of a copy of the decision on the
			 complaint to any person whom the complainant reasonably believes may have
			 received such unfavorable information;
						(iv)exemplary
			 damages, as appropriate; and
						(v)litigation costs, including reasonable
			 attorney fees and expert witness fees.
						(5)Review
					(A)In
			 generalAny person aggrieved
			 by a final order issued under paragraph (3) or a judgment or order under
			 paragraph (4) may obtain review of the order in the appropriate United States
			 Court of Appeals. The petition for review must be filed not later than 60 days
			 after the date of the issuance of the final order of the Secretary. Review
			 shall be in accordance with chapter 7 of title 5, United States Code. The
			 commencement of proceedings under this subparagraph shall not, unless ordered
			 by the court, operate as a stay of the order.
					(B)No other
			 judicial reviewAn order of the Secretary with respect to which
			 review could have been obtained under subparagraph (A) shall not be subject to
			 judicial review in any other proceeding.
					(6)Failure to
			 comply with orderWhenever any employer has failed to comply with
			 an order issued under paragraph (3), the Secretary may obtain in a civil action
			 in the United States district court for the district in which the violation was
			 found to occur, or in the United States district court for the District of
			 Columbia, all appropriate relief including, but not limited to, injunctive
			 relief and compensatory damages.
				(7)Civil action to
			 require compliance
					(A)In
			 generalWhenever an employer
			 has failed to comply with an order issued under paragraph (3), the complainant
			 on whose behalf the order was issued may obtain in a civil action in an
			 appropriate United States district court against the employer to whom the order
			 was issued, all appropriate relief.
					(B)AwardThe
			 court, in issuing any final order under this paragraph, may award costs of
			 litigation (including reasonable attorneys’ and expert witness fees) to any
			 party whenever the court determines such award is appropriate.
					(c)Construction
				(1)Effect on other
			 lawsNothing in this section preempts or diminishes any other
			 safeguards against discrimination, demotion, discharge, suspension, threats,
			 harassment, reprimand, retaliation, or any other manner of discrimination
			 provided by Federal or State law.
				(2)Rights of
			 employeesNothing in this section shall be construed to diminish
			 the rights, privileges, or remedies of any employee under any Federal or State
			 law or under any collective bargaining agreement. The rights and remedies in
			 this section may not be waived by any agreement, policy, form, or condition of
			 employment.
				(d)Enforcement of
			 Nondiscretionary DutiesAny nondiscretionary duty imposed by this
			 section shall be enforceable in a mandamus proceeding brought under section
			 1361 of title 28, United States Code.
			(e)Posting of
			 Notice and TrainingAll employers shall post a notice which has
			 been approved as to form and content by the Secretary of Labor in a conspicuous
			 location in the place of employment where covered employees frequent which
			 explains employee rights and remedies under this section. Each employer shall
			 provide training to covered employees of their rights under this section within
			 30 days of employment, and at not less than once every 12 months thereafter,
			 and provide covered employees with a card which contains a toll free telephone
			 number at the Department of Labor which covered employees can call to get
			 information or file a complaint under this section.
			(f)Designation by
			 the SecretaryThe Secretary of Labor shall, within 30 days of the
			 date of enactment of this Act, designate by order the appropriate agency
			 officials to receive, investigate, and adjudicate complaints of violations of
			 subsection (a)(1).
			3.DefinitionsAs used in this Act the following
			 definitions apply:
			(1)The term
			 covered employee—
				(A)means an
			 individual performing services on behalf of an employer that is engaged in
			 activities on or in waters above the Outer Continental Shelf related to—
					(i)supporting, or
			 carrying out exploration, development, production, processing, or
			 transportation of oil or gas; or
					(ii)oil
			 spill cleanup, emergency response, environmental surveillance, protection, or
			 restoration, or other oil spill activities related to occupational safety and
			 health; and
					(B)includes an
			 applicant for such employment.
				(2)The term
			 employer means one or more individuals, partnerships,
			 associations, corporations, trusts, unincorporated organizations,
			 nongovernmental organizations, or trustees, and includes any agent, contractor,
			 subcontractor, grantee or consultant of such employer.
			(3)The term
			 Outer Continental Shelf has the meaning that the term outer
			 Continental Shelf has in the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.).
			
